 In the Matter of E. A. MURRAY D/B/AMURRAY MOTOR TRANSPORT, EM-PLOYERAND PETITIONERandINTERNATIONALBROTHERHOOD OF TEAM-STERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, LOCAL 612Case No. 10-RN-294.-Decided January 11, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organization named below claimsto represent em-ployees of the Employer.3.The question concerning representation :The Employer has three warehouse terminals located in Mobile,Montgomery, and Birmingham, Alabama. Its over-the-road drivers,the employees herein involved, drive trailer trucks hauling freightbetween the terminals and to points in States outside Alabama.TheEmployer also employs pick-up drivers, who move freight withineach city to and from one of the warehouses.The working conditionsof the two groups of drivers are different, and all parties agree thatthe two groups constitute separate appropriate units.The Employer agreed in 1945 to recognize the Union as the bar-gaining representative of its over-the-road drivers.The Union atthat time presented to the Employer a printed contract form which*Chairman Herzog and Members Houston and Murdock81 N. L. R. B., No. 17.93 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDh.id been negotiated and executed by the Southeast Operators Associa-tion Negotiating Committee with the Southern Conference of Team-stersOver-The-Road Negotiating Committee.The Employer at-tempted to bargain as to the terms of the agreement but, when theUnion refused to vary from the printed form, the Employer signedthe agreement as presented by the Union.The Employer has fromtime to time since 1945 signed new contracts with the Union identicalwith those executed by the Operators Association and the TeamstersConference.These contract forms bore the printed signatures of themembers of the two Negotiating Committees as parties to the contract,followed by spaces designated for signatures by the local union andthe Employer.In June 1947, the Employer signed a printed copy of an agreementwhich had been consummated in January of that year by the OperatorsAssociation and the Teamsters Conference. In August of the sameyear, the Union presented to the Employer certain additions to thecontract then in force.At the request of the Employer, the Unionagreed that in at least one respect the Employer could vary in practicefrom the printed terms of the contract, but no changes were made onthe face of the contract.The Union having notified the Employerthat it desired to amend the contract last executed, the contract expiredby its terms on November 15, 1948.The Employer questions whether the Union now represents a ma-;;ority of its over-the-road drivers, and seeks an election.The Unioncontends that the Employer's petition should be dismissed on thegrounds, among others, (1) that the Operators Association and theTeamsters Conference are essential parties to this proceeding and werenot properly joined as parties; and (2) that the Employer has in thepast bargained through the Operators Association, which is at presentnegotiating for it.The Operators Association represents a number, but not all, of thetrucking employers in the area.The extent of its representationvaries, as some employers have withdrawn from the Operators Asso-ciation to negotiate separately, while other employers have joined theOperators Association from time to time. In accordance with theterms of the contracts covering its over-the-road drivers, this Em-ployer has permitted employee grievances to be handled by the griev-ance committee of the Operators Association, and has participatedwith the members of this grievance committee in handling grievancesinvolving other employers.Furthermore, the Employer, sometimein 1947, authorized the Operators Association to bargain for its pick-updrivers.However, the Employer is not a member of the OperatorsAssociation, and has never expressly authorized the Operators Asso- MURRAY MOTOR TRANSPORT95ciation to bargain for its over-the-road drivers.Although it hassigned contracts negotiated by the Operators Association, it has al-ways signed as an individual employer.Under all these circum-stances,we find that the Employer's entire history of bargainingdemonstrates that it has bargained in the past as an individual em-ployer and that, as further disclosed by the filing of this petition, itintends in the future to bargain as an individual employer.There-fore, we find that the Operators Association and the Teamsters Con-ference are not necessary parties, and that the Employer has notbound itself to bargain for its over-the-road drivers through the Op-erators Association.Accordingly, the Union's motion to dismiss thepetition herein is hereby denied.%We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, in accordance with an agreement of the parties, that thefollowing employees of the Employer constitute a unit appropriatefor purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the Act:All over-the-road truck drivers employed by the Employer, exclud-ing pick-up and delivery drivers, guards, professional employees, andsupervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Tenth Region, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL, Local 612.